Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The action is responsive to the communications filed on 9/19/2022. Claims 1, 5-8, 12-15, 19-20 are pending in the case. Claims 2-4, 9-11, 16-18 are amended. Claims 1, 8 and 15 are independent claims. Claims 1, 5-8, 12-15, 19-20 are rejected.

Summary of claims

 3.	Claims 1, 5-8, 12-15, 19-20 are pending, 
	Claims 2-4, 9-11, 16-18 are amended,
	Claims 2-4, 9-11, and 16-18 are previously cancelled,
	Claims 1, 8 and 15 are independent claims,
           Claims 1, 5-8, 12-15, 19-20 are rejected.

Response to Arguments
4.	Applicant’s arguments, see Remarks, filed on 9/19/2022, with respect to the rejection(s) of claim(s) 1, 5-8, 12-15, 19-20 under USC 103 have been fully considered and are not persuasive in view of new rejection ground(s).
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1, 5-8, 12-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hella-Franziska Hoffmann et al (US Publication 20190243841 A1, hereinafter Hoffmann), and in view of Prakash Tamilarasan et al (US Publication 20170286388 A1, hereinafter Tamilarasan), and Theresa McElwaln Miller (US Publication 20030036925 A1, hereinafter Miller), and Sumit Rana et al (US Publication 20120066197 A1, hereinafter Rana).

As for independent claim 1, Hoffmann discloses: A system for using an application programming interface to obtain data from one or more data sources for use in generating a report data structure using multiple template data structures to extract information from the one or more data sources (Abstract, providing computer-assisted guided review of unstructured data to generate a structured data output based on customizable template rules), the system comprising: one or more processors ([0008], the computer-based tool may include non-transitory computer readable media having stored thereon computer code which, when executed by a processor); and one or more computer storage media, the computer storage media comprising instructions that, when executed by the one or more processors, cause the one or more processors to: obtain a request to create the report data structure ([0007], generating a structured report from unstructured data in response to receiving at least one unstructured document and a user input to select a template); obtain, based on the additional information, one or more reference identifiers, wherein the one or more reference identifiers ([0047], a case ID field, a document ID field, a document type field, a sentence ID field, a sentence text field, a raw sentence level subsentence tag field, and a normalized sentence level subsentence tag field; [0049], search and filter module may be configured to apply extraction rules to the split and tagged unstructured input file in order to identify and extract relevant content for generating a structure output report based on a predefined template, for example, the split and tagged unstructured input file may include indexed sentence content, such as sentence IDs and subsensentence tags) identify one or more data sources storing clinical trial data related to the drug or compound (See in Rana); generate, based on the one or more reference identifiers, a first digital template defining multiple keyed data fields that are configured to be dynamically populated using information extracted from the one or more data source ([0038], an extraction rule associated with the template field may search for dates and extract all of the dates as potential matches to the date of birth, a user may modify the extraction rule to include a filter that extracts a date that is proximate to a keyword “DOB,” as a results, the potential matches are further refined based on the modification, which results in more accurate results being provided to the user; [0049], search and filter module may be configured to apply extraction rules to the split and tagged unstructured input file in order to identify and extract relevant content for generating a structure output report based on a predefined template, for example, the split and tagged unstructured input file may include indexed sentence content, such as sentence IDs and subsensentence tags; [0069], the user may modify at least one extraction rule to refine the potential matches for the corresponding template field associated with the at least one extraction rule); extract keyed data ([0038], an extraction rule associated with the template field may search for dates and extract all of the dates as potential matches to the date of birth) and natural language data from files in the one or more data sources ([0039], natural language processing (NLP) algorithms may be applied to the raw text to split the raw text into sentences, the NLP algorithms may obtained using various commonly available tools, and/or customized tools); map the extracted data to the multiple keyed data fields in the first digital template ([0038], an extraction rule associated with the template field may search for dates and extract all of the dates as potential matches to the date of birth); and generate the report data structure based on (i) the mapped data ([0069], the user may modify at least one extraction rule to refine the potential matches for the corresponding template field associated with the at least one extraction rule);
Hoffmann discloses generating report in response to receiving at least one data source and a user input to select a template, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to recognize that user’s selection of template is a request to create a report data structure, in addition, in an analogous art of generating report using template, Tamilarasan clearly discloses: obtaining a request to create the report data structure ([0044], the user input for generating a report is received, the user input can include report attributes that are received via a configuration user interface);
Hoffmann and Tamilarasan are in analogous art because they are in the same field of endeavor, generating report using customized template. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Hoffmann using the teachings of Tamilarasan to include receiving request to generate report data structure. It would provide Hoffmann’s system with the enhanced capability of allow user to request generating report data structure via user interface.
Furthermore, Hoffmann discloses generate, based on the additional information, a second digital template defining instances of static data, identified by the one or more reference identifiers ([0038], an extraction rule associated with the template field may search for dates and extract all of the dates as potential matches to the date of birth, a user may modify the extraction rule to include a filter that extracts a date that is proximate to a keyword “DOB,” as a results, the potential matches are further refined based on the modification, which results in more accurate results being provided to the user; [0049], search and filter module may be configured to apply extraction rules to the split and tagged unstructured input file in order to identify and extract relevant content for generating a structure output report based on a predefined template, for example, the split and tagged unstructured input file may include indexed sentence content, such as sentence IDs and subsensentence tags; [0069], the user may modify at least one extraction rule to refine the potential matches for the corresponding template field associated with the at least one extraction rule), and Hoffmann discloses the template rule may be customized/modified to include any combination of the search and filtering functions based on content data, such as data type/identifier, in order to refine the results obtained for the associated field ([0044], [0049], [0050], [0064]) but does not expressly disclose selectively activated based on whether the data is relevant or related to the additional information, in another analogous art of generating reporting data using template, Miller discloses: generate, based on the additional information, a second digital template defining instances of static data, identified by the one or more reference identifiers, that are to be selectively activated based on whether or not the static data is relevant or related to the additional information ([0098], templates may be created, modified, or copied, templates are preferably activated or inactivated/deactivated, the ability to mark something as obsolete can be accomplished by inactivate/deactivating the template, preferably, the user may define and configuration columns for presentation on the display, the templates may employ conditional prompting of questions (e.g., if an answer to a smoker question is yes, then additional questions will be presented related to how long, any lung cancer, etc.); please note if the additional questions are related or relevant, then the template is activated, if the additional questions are not related, then the template is deactivated);
Hoffmann and Miller are in analogous art because they are in the same field of endeavor, generating report using customized template. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Hoffmann using the teachings of Miller to include selectively activating or deactivating certain data in template based on whether the data is relevant. It would provide Hoffmann’s system with the enhanced capability of allowing user to customize/modify template rules including selectively activate/deactivate certain data so the report only show the relevant data.
In addition, Hoffmann discloses generating report in response to receiving at least one data source and a user input to select a template, but Hoffmann does not explicitly disclose obtaining data and generate report specifically related to data of a drug or compound that is a candidate treatment for an ailment, in another analogous art of collecting data and generating report, Rana expressly discloses: obtain additional information related to the request, wherein the additional information includes data that identifies a drug or compound that is a candidate treatment for an ailment … identify one or more data sources storing clinical trial data related to the drug or compound ([0028], generate documents including chronological information describing a data of clinical observations of data of the predefined report recorded in the structured database at the time of generation of the documents; [0067]-[0068], the fields will describe categories of medical information to provide context for the data elements, for example, the name of a drug, the drug is an allergen for a particular patient, the structure of the structured file together with interpretive information in the database program provides a structured database allowing information to be retrieved by field and record identification; [0072], these reports may be requested via a terminal by a user who may review the reports and use the data elements in the reports for clinical purposes; [0078], the database program may be used to accurately search for whether a given patient has diabetes; [0094], data relevant to diabetic treatment);
Hoffmann and Rana are in analogous art because they are in the same field of endeavor, generating report using customized template. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Hoffmann using the teachings of Rana to include collecting data and generating data report relevant to data of drug and treatment for the ailment. It would provide Hoffmann’s system with the enhanced capability of working on medical data for clinical/healthcare purpose.
claims 2-4       cancelled

As for claim 5, Hoffmann-Tamilarasan-Miller-Rana further discloses: wherein obtain a request to create the report data structure, the instructions when executed by the one or more processors further cause the one or more processors to: receive, from a user device, data indicative of a user selection of a graphical element provided for display in a graphical user interface, wherein the graphical element is associated with identifying information indicating that selection of the graphical element triggers generation of the report data structure (Tamilarasan: [0049], an add/update button enables the user to add multiple data sources for a report or update attributes of an existing report). As for claim 6, Hoffmann-Tamilarasan-Miller-Rana further discloses: wherein to map the extracted data to the multiple keyed data fields (Hoffmann: [0047], a case ID filed, a document ID filed, a document type field, a sentence ID field, a sentence text field, a raw sentence level subsentence tag field, and a normalized sentence level subsentence tag field) the instructions when executed by the one or more processors further cause the one or more processors to: execute one or more logical relationships between (i) at least one keyed data field of the first digital template and a field of the extracted data (Hoffmann: [0045], indexing allows for providing a relationship between the subsentence items, the sentences, and the unstructured input file; [0058], the extraction rules for field returned multiple potential matches; Tamilarasan: Abstract, a document presentation interface generates documents or reports based on automatic mapping of the specified data fields to the columns to be included in the document); and wherein to generate the report data structure based on (i) the mapped data and (ii) at least one or more instances of the static data that have been selectively activated based on the one or more reference identifiers (Miller: [0098], templates may be created, modified, or copied, templates are preferably activated or inactivated/deactivated, the ability to mark something as obsolete can be accomplished by inactivate/deactivating the template, preferably, the user may define and configuration columns for presentation on the display, the templates may employ conditional prompting of questions (e.g., if an answer to a smoker question is yes, then additional questions will be presented related to how long, any lung cancer, etc.); please note if the additional questions are related or relevant, then the template is activated, if the additional questions are not related, then the template is deactivated) the instructions when executed by the one or more processors further cause the one or more processors to: populate the keyed data fields of the first digital template using extracted data that maps to the keyed data fields using the one or more logical relationships (Hoffmann: [0045], indexing allows for providing a relationship between the subsentence items, the sentences, and the unstructured input file; [0058], the extraction rules for field returned multiple potential matches; Tamilarasan: Abstract, a document presentation interface generates documents or reports based on automatic mapping of the specified data fields to the columns to be included in the document). 
As for claim 7, Hoffmann-Tamilarasan-Miller-Rana further discloses: wherein keyed data fields of the first digital template include the one or more reference identifiers (Hoffmann: [0047], a case ID filed, a document ID filed, a document type field, a sentence ID field, a sentence text field, a raw sentence level subsentence tag field, and a normalized sentence level subsentence tag field).

As per Claims 8, 12-14, it recites features that are substantially same as those features claimed by Claims 1, 5-7, thus the rationales for rejecting Claims 1, 5-7 are incorporated herein.

As per Claims 15, 19-20, it recites features that are substantially same as those features claimed by Claims 1, 5-6, thus the rationales for rejecting Claims 1, 5-6 are incorporated herein.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171